Title: From George Washington to Anthony Singleton, 1 March 1788
From: Washington, George
To: Singleton, Anthony



Sir,
Mount Vernon March 1st 1788

Two of the enclosed Certificates dated Jany 4th 1788 were received at the Auditors office on my acct by Doctor Stuart when he was in Richmond, but as he was, by some means or other, prevented from having the necessary business respecting them transacted at the Treasurer’s Office before he left that place, and

has informed me that you will be so good as to do whatever is proper to be done respecting them, I have taken the liberty of sending them to you, requesting that you will be so kind as to return them to me compleated, as soon as possible, because I depend upon them for discharging a part of my taxes of the Year 1787.
I have likewise enclosed to you five others recd in the year 1786. as I see they are of the same tenor And I suppose require the same to be done with them as the above two. These last mentioned warrants have laid by me since their dates—I am so little acquainted with matters of this kind that I hardly know the use of them, much less the necessary forms they must pass before they are receivable in taxes. I am &c.

Go. Washington

